Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1-8 and 10-15 are pending and are allowed herein.
	Claims 1, 7, and 12 are amended herein.
	Claims 16-20 are cancelled herein.
	It is noted that the requirement for election/restriction is withdrawn herein and the withdrawn claims are rejoined. 
Authorization for this examiner’s amendment was given in an interview with Kathleen Carter on 03/04/2021.

The application has been amended as follows: 

1. (Currently Amended) A method of making an aerosol antiperspirant product, the method comprising: 
combining components to form an antiperspirant composition, said components selected from the group consisting of an antiperspirant active. a carrier, a suspending agent, clay activator, and combinations thereof; 

milling the composition; 

re-milling the composition;

depositing the composition into a spray device at most 2 hours after re-milling of 

adding a propellant to the composition in the spray device; wherein the composition does not include cyclopentasiloxane.

7. (Currently Amended) The method of claim 1, wherein the composition is deposited into a spray device at most about 1 hour after  re-milling the composition.

12. (Currently Amended) A method of making an aerosol antiperspirant product, the method comprising: 
combining components to form an antiperspirant composition, said components selected from the group consisting of an antiperspirant active, a carrier, a suspending agent, a clay activator, and combinations thereof, and said antiperspirant composition not comprising cyclopentasiloxane; 

milling the composition; 

re-milling the composition; and 

depositing the composition into a spray device at most 2 hours after re-milling of 

wherein the viscosity of the composition deposited into the spray device is at least about 2000 cP.
16. (Cancelled) 
17. (Cancelled) 
18. (Cancelled) 
19. (Cancelled) 
20. (Cancelled) 
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: the closest prior art remains Johnson et al (US 4,904,463).  The prior art, while teaching a method very similar to the instantly claimed method, does not teach the newly required re-milling step.  Further, the prior art does not provide motivation for the use of the re-milling step apart from the use of improper hindsight reconstruction.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TREVOR LOVE/Primary Examiner, Art Unit 1611